Sam Bird, Judge, concurring in part; dissenting in part. I agree that this case should be affirmed on the point involving the court’s admission into evidence of the taped interview of Tequilla Hall, and I join in the majority opinion of Judge Jennings as to that point. However, I dissent from the view expressed in the majority opinion that the trial court committed no error in not prohibiting the testimony of Christopher Parker because of the apparent loss by the sheriffs department of two recorded statements given by Parker to the Miller County Sheriffs Department. Consequently ! join in the dissenting opinion of Judge GRIFFEN on that point. Judge Vaught joins in this opinion.